DETAILED ACTION
This is a response to Application # 17/123,348 filed on December 16, 2020 in which claims 1-15 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are pending, of which claim 15 is rejected under 35 U.S.C. § 112(b) and claims 1-15 are rejected under 35 U.S.C. § 102(a)(1).

Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement
The information disclosure statement filed April 13, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). Moreover, Applicant has also failed to provide an English translation as required by 37 C.F.R. § 1.98(a)(3). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Interpretation

The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020).  Further, the PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM, which is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).

Claims 6-11 and 13 recite a series of method claims that perform an action “when” a condition precedent occurs. The broadest reasonable interpretation of these limitations does not require the actions are performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL 5171533, at *2 (PTAB Nov. 1, 2017) (same); Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).
	
Claim Interpretation, 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “display unit,” “touch panel unit,” and “control unit” in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 15, the claim limitations “display unit,” “touch panel unit,” and “control unit” invokes 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. MPEP § 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 

If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Miyazawa et al. US Publication 2011/0164060 (hereinafter Miyazawa).

Regarding claim 1, Miyazawa disclose a method for “displaying web contents on a terminal device having a first display area and a second display area.” (Miyazawa ¶ 184 and Fig. 6). Additionally, Miyazawa discloses “the method comprising: displaying web contents in the first display area by executing a web browser installed in the terminal device.” (Miyazawa ¶ 184 and Fig. 6). Further, Miyazawa discloses “receiving an enlargement request for the web contents from a user; and enlarging and displaying the web contents in the second display area in response to the enlargement request” (Miyazawa ¶ 43) by detecting a manipulation indication that results in an enlargement of the content in display section 2 (i.e., the second display area), making the manipulation indication an enlargement request.

Regarding claim 2, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein the enlargement request includes a touch input of a user on an enlargement icon displayed in the first display area, or a gesture input of the user on the terminal device corresponding to the enlargement request” (Miyazawa ¶ 52) where the enlargement request is a gesture input of the user from a pen or finger.

Regarding claim 3, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, an enlargement target area is located on a portion of the web contents and displayed in 

Regarding claim 4, Miyazawa discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, the portion of the web contents is displayed in an entire area of the second display area by adjusting a scale factor of the enlargement target area” (Miyazawa ¶ 44) where the enlargement ratio is a form of scale factor.

Regarding claim 5, Miyazawa discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, a location or a size of the enlargement target area is changed according to a touch input of the user for the enlargement target area” (Miyazawa ¶ 256 and Fig. 8) where the size of the enlargement area is changed according to a touch input of the user in the form of the location of the user’s fingers.

Regarding claim 6, Miyazawa discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Miyazawa discloses “wherein the enlargement target area has a fixed ratio corresponding to the aspect ratio of the first display area, and when the size of the enlargement target area is changed, the enlargement target area is enlarged or reduced according to the fixed ratio.” (Miyazawa ¶ 265).

Regarding claim 7, Miyazawa discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the by disclosing that the size of the selected area is associated with a particular enlargement ratio. In other words, when a user selects an area with a first size for enlargement, the area receives a first scale factor and when the user changes the size of the selected area, the data in the enlargement area is changed in response to the new scale factor.

Regarding claim 8, Miyazawa discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web content, when the user applies a scroll input to the second display area, the enlargement target area is moved in a direction of the scroll within the first display area” (Miyazawa ¶¶ 209-211, see also ¶¶ 43, 314-315) by disclosing that a proximity manipulation movement can occur in either display and it changes the position (i.e., scrolls) the enlargement area.

Regarding claim 9, Miyazawa discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when an interaction of the user with the web content displayed in one of the enlargement target area or the second display area is performed, the interaction is reflected and displayed identically in the other of the enlargement target area or the second display area” (Miyazawa ¶¶ 209-211, see also ¶¶ 43, 314-315) by disclosing that a proximity manipulation movement can occur in either display and it is reflected in the other display.

claim 10, Miyazawa discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when the enlargement target area is moved according to a touch input of the user and reaches an edge of the first display area, the first display area is scrolled in a direction in which the enlargement target area reaches the edge” (Miyazawa ¶ 315 and Fig. 20) by indicating that as the user moves the enlargement area from PE6-PE9, the second display area is updated to reflect the change in position and further giving a visual example of where PE8 is moved to reach an edge of the first display. Thus, when the user moves to PE8, the second display area would be updated to show that it has also reached an edge.

Regarding claim 11, Miyazawa discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, the web content is enlarged or reduced in the first display area when the user applies an enlargement or a reduction input outside the enlargement target area of the first display area” (Miyazawa ¶ 279) by enlarging the enlargement portion, meaning that the touch input is “outside” of the enlargement target area. Further, Miyazawa discloses “the enlargement target area is enlarged or reduced when the user applies the enlargement or reduction input inside the enlargement target area” (Miyazawa Figs 11-12, see also ¶ 279) by illustrating two examples for enlarging the enlargement portion where the user input is placed inside the existing enlargement area.

Regarding claim 12, Miyazawa discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, the enlargement target area is specified in response to a location and an area of a touch input applied to the first display area by the user, and the enlargement target area is enlarged and where the enlargement portion is enlarged in the second display area based on the enlargement of the selected area in the first display. 

Regarding claim 13, Miyazawa discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, Miyazawa discloses “wherein in the enlarging and displaying of the web contents, when a plurality of touch inputs is simultaneously input in the first display area, at least two touch inputs among the plurality of touch inputs are selected, and an area between the selected touch inputs is specified as the enlargement target area.” (Miyazawa ¶ 256 and Fig. 8).

Regarding claim 14, Miyazawa discloses “a non-transitory computer readable recording medium storing a computer program for providing instructions to a computer to execute a method for displaying web contents as described in claim 1.” (Miyazawa ¶ 557).

Regarding claim 15, Miyazawa discloses “15. A terminal device comprising: a display unit including a first display area and a second display area.” (Miyazawa ¶ 184 and Fig. 6). Additionally, Miyazawa discloses “a touch panel unit configured to communicate with the first display area and the second display area for detecting a touch input applied by a user.” (Miyazawa ¶ 48). Finally, Miyazawa discloses “a control unit for displaying web content in the first display area by executing a web browser, and enlarging and displaying the web contents in the second display area when receiving an enlargement request for the web contents from the user” (Miyazawa ¶¶ 43, 64) by detecting a manipulation indication that results in an enlargement of the content in display section 2 (i.e., the second display area), making the manipulation indication an enlargement request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Sirpal et al., US Publication 2013/0076672, System and method for enlarging data from a first display pane in a second display pane.
Hyun et al., US Publication 2019/0244586, System and method for enlarging data from a first display pane in a second display pane.
Gordon et al., US Publication 2019/0361694, System and method for enlarging data from a first display pane in a second display pane.
Tanabe et al., US Publication 2020/0034032, System and method for enlarging data from a first display pane in a second display pane.
Hosoi et al., US Publication 2020/0310604, System and method for enlarging data from a first display pane in a second display pane.
Huges et al., US Publication 2020/0379635, System and method for enlarging data from a first display pane in a second display pane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176